ORMOND, J.
The charge of the court is undoubtedly correct. The negro, being taken away from the plaintiffs in error, by their consent, and that of the owner, they were not liable for the hire of the slave, for that portion of the year which had not expired; but there can be no pretence for resisting a recovery, for the amount actually due. It is not certain, that any claim will ever be asserted for the resiiue of the hire — and should it be attempted, the plaintiffs in error can defend against it, by proving that they have paid all the hire for which they are responsible.
Let the judgment be affirmed,